Hiscock, J.
Although defendants have demurred to plaintiff’s complaint upon various grounds, the only ground upon which they really rely as- stated by them in their briefs is that separate causes of action have been improperly united in one complaint. The action is one in the nature of a creditor’s bill to set aside two conveyances made by the defendant Elon G. Coleman. The complaint, after alleging the recovery by plaintiff of judgment against said Coleman, etc., and the issue and return unsatisfied of execution upon said judgment alleges, amongst other things, that after the indebtedness covered by the judgment was contracted the defendant Elon Coleman was the owner of two-separate pieces of land and of certain personal property; that after this action was commenced said Coleman executed! to the defendant, his wife, a conveyance of one of said pieces-of land and of certain personal property; that on the same-day he (his wife joining apparently to cut off her dower right) executed a conveyance of the other piece to the other defendant, his daughter; that said conveyances-purported to be executed in consideration of certain sums therein respectively specified, but as a matter of fact they were executed without consideration for the purpose and “with the intent to hinder, delay and defraud the just creditors of the said Elon G. Coleman of their lawful damages, debts and demands, and particularly to so hinder, delay and defraud the plaintiff herein, and in trust for the use of the defendant Elon G. Coleman,” and “ were a part of a collusive and fraudulent conspiracy to prevent the plaintiff from recovering his said dues of the said Elon G. Coleman, and to prevent the collection of the judgment hereinbefore set forth.”
I think the complaint alleges but one cause of action, namely, an attempt to hinder and delay the plaintiff and to withdraw beyond the reach of his judgment the property of the defendant Elon G. Coleman, and that it is entirely proper in this action to attack both conveyances and all of the parties thereto.
It is proper to attack and seek to set aside both conveyances in one action. The fraudulent disposition of the debtor’s property *66although by several conveyances constitutes the cause of action and is an entire cause of action within the Code. The object of the action is single, viz., to reach the property of the debtor which is properly applicable to plaintiff’s judgment. It is as proper and natural in such an action to join all parties claiming interest in and parts of that property though under fraudulent conveyances made at different times and of different parcels as it is in the foreclosure of a mortgage to join all parties claiming interest in the property affected though by entirely distinct and separate conveyances. Loos v. Wilkinson, 110 N. Y. 195; Morton v. Weil, 33 Barb. 30; Reed v. Stryker (Ct. of App.), 12 Abb. Pr. 47; Oakley v. Tugwell, 33 Hun, 357.
The demurrers to plaintiff’s complaint are, therefore, overruled with $30 costs and the ordinary interlocutory judgment may be prepared and entered.
Demurrers overruled, with $30 costs.